Citation Nr: 1242723	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to October 1945.  He died in November 2007.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appellant and her daughter, S.R., presented testimony before a decision review officer at the RO in April 2009, and before the undersigned Acting Veterans Law Judge at an August 2010 Travel Board hearing.  Transcripts of both hearings are of record.  

The case was remanded for additional development in October 2010, July 2011 and September 2012.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active service.  Specifically, the appellant contends that during active duty service the Veteran developed a high fever of 106 degrees, and that he was treated at a hospital in Louisiana.  She contends further that he continued to have problems with his temperature and fever after service discharge and that he developed rheumatoid arthritis.  See August 2010 Travel Board hearing transcript.  The appellant's daughter reported that the Veteran frequently told her that during combat service in Saipan he sometimes he had to sleep in a foxhole filled with water.  The appellant noted that the Veteran had complained of pain in his knees and legs after service discharge. 

The Veteran's death certificate reflects that he died in November 2007.  The death certificate lists the cause of death as cerebrovascular accident, due to or as a consequence of arteriosclerotic cerebrovascular disease, due to or as a consequence of advanced age, due to or as a consequence of severe degenerative arthritis.  Dementia was also identified as a significant condition contributing to death.  At the time of the Veteran's death, service connection was not in effect for any disorder.  Service connection had previously been denied for malaria, depression, posttraumatic stress disorder, a paralysis condition, fever, degenerative arthritis, chronic prostatitis with enlarged prostate, and dementia with memory loss.

The claim was remanded in July 2011 to obtain a VA opinion addressing whether the disorders that led to the Veteran's death were etiologically related to his active military service.  In response to the Board's remand, a VA opinion was obtained in August 2011.  After reviewing the Veteran's claims file, including VA and private treatment records and the Veteran's death certificate, the examiner opined that it is less likely as not that the Veteran's death is etiologically related to his active military service, where he sustained a high fever and had aching pains in various joints during combat service.  The examiner's rationale was that cerebrovascular accidents are not known to be caused by fever and joint pain that occurred over fifty years ago, and that cerebrovascular accident is more likely secondary to cigarette smoking and hypertension, which causes areteriosclerosis of the blood vessels.  

The Board notes that although the examiner concluded that the Veteran's fatal cerebrovascular accident was not related to his complaints of high fever and joint pains in service; he did not discuss whether the Veteran's severe degenerative arthritis, noted to be a contributory cause of death on the death certificate, was related to his active military service, to include his complaints of high fever and joint pains.  Accordingly, the Board finds that the August 2011 VA opinion is inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

As such, the Board finds that a remand for a new medical opinion as to the cause of the Veteran's death is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims folder to the examiner who provided the August 2011 VA opinion.  The examiner should review the claims folder again, and acknowledge such review in the examination report or in an addendum. 

After reviewing the record, the examiner should provide an opinion as to whether it is it is as likely as not (50 percent probability or more) that any of the disorders that caused or contributed to the Veteran's death, including his cerebrovascular accident, arteriosclerotic cerebrovascular disease, or severe degenerative arthritis, is etiologically related to his active service, to include reports of high fever and aches and pains in various joints during combat service.  

A detailed rationale, including pertinent findings from the record, should be provided for all opinions and conclusions expressed. 

If the examiner who provided the previous opinion is unavailable, another medical professional should review the claims folder and provide the necessary opinion and rationale.  

2.  After completing the above, any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



